Citation Nr: 0909184	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  06-14 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to service connection for a postoperative low 
back disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1965 to November 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2004 rating decision of the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran's claim file is now in the jurisdiction of the 
Baltimore, Maryland RO.  The Veteran had requested a Central 
Office hearing before the Board, which was scheduled in 
February 2009; he withdrew the request by January 2009 
correspondence.  The Veteran's representative submitted 
additional medical evidence with the Informal Hearing 
Presentation and a written waiver of RO consideration.  That 
evidence is now contained in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

The Veteran alleges that his current low back disability is 
due to an injury he sustained in service.  His service 
treatment records do note that he fell from a truck in 
service, sustaining back and wrist injuries.  X-rays at the 
time were normal.  On service separation examination clinical 
evaluation of the spine was normal.

The Veteran's claim for service connection for a low back 
disability was received in 2003.  He alleges he has had back 
problems ever since the injury in service.  The earliest 
postservice treatment records in the file date from 1997 
(when the Veteran underwent disc surgery) and indicate that 
he had problems since a motor vehicle accident in April 1996.  
To rebut those suggestions the Veteran submitted a statement 
from an arbitrator indicating that because of the lapse in 
time between the April 1996 accident and the 1997 surgery it 
was determined that the surgery was unrelated to the motor 
vehicle accident (notably, such a determination would be more 
suggestive of a post April 1996 etiology for the back 
complaints than one that was pre-April 1996 and long-
standing).  The Veteran has also submitted copies doctors' 
notes requesting that he be excused from strenuous activities 
at various times between 1982 and 1991 for diagnoses that 
included back strain.  However, the medical records of 
treatment for the disability (which are likely to have more 
bearing on the etiology of the disability) have not been made 
part of the record.  Of the treatment providers the Veteran 
has identified, he only provided authorization forms for two, 
one of whom (Dr. H.W.) indicated that the records were no 
longer available.  

There are significant gaps in the evidentiary record which 
must be filled prior to any final determination on the matter 
before the Board.  The Veteran is advised that under 
38 C.F.R. § 3.158 when evidence requested in connection with 
an original claim is not furnished within one year of the 
request, the claim will be considered abandoned. 

It is also noteworthy that because the Veteran failed to 
report for a VA examination scheduled in August 2003, the 
record does not include a VA examination of the Veteran and a 
medical opinion regarding the etiology of his back disability 
that is based on a review of/familiarity with the entire 
evidentiary records.  Opinions based on partial information 
provided by a claimant are lacking in evidentiary value.  As 
the case is being remanded anyway, there is occasion to 
afford the Veteran another opportunity to co-operate with the 
development of his claim by appearing for a VA medical 
examination.  

Accordingly, the case is REMANDED for the following:

1.  The RO must ask the Veteran to 
identify (in a chronological listing) each 
and every provider of treatment he 
received for back complaints/disability 
since his discharge from service, and a 
release form for records from each 
provider whose records have not already 
been sought (i.e., Dr. H.W. who has 
indicated that his records are 
unavailable, and Dr. S.J., who performed 
the 1997 back surgery, whose records have 
been secured).  If there are any extensive 
periods of time during which treatment for 
back disability was not sought, the 
Veteran should so indicate.  In particular 
the Veteran should provide releases for 
records from each medical provider who 
provided the Veteran with a note excusing 
him from strenuous activities at work.  He 
must also provide releases for complete 
records of medical treatment he received 
following his April 1996 motor vehicle 
accident, a copy of the complete insurance 
settlement he received following that 
accident (to include a listing of the 
injuries/disabilities for which he was 
being compensated), and complete records 
pertaining to the arbitrator's 
determination to the effect that the 
Veteran's 1997 surgery was unrelated to 
his April 1996 accident.  He must 
specifically identify (and provide 
releases for records of) any and all 
treatment he received for back disability 
between April 1996 and August 1997 (If he 
received no treatment other than that of 
which records are already in his claims 
file, he must so indicate.)  The RO must 
secure the records the Veteran identifies, 
and for which he provides releases.  In 
conjunction with this development the 
Veteran must be reminded of the provisions 
of 38 C.F.R. § 3.158.  If any records 
sought are not received pursuant to the 
RO's request, the Veteran should be 
reminded that ultimately it is his 
responsibility to ensure that the records 
sought are associated with the claims 
file.

2.  If the Veteran co-operates with the 
development sought above, upon completion 
of the development the RO should arrange 
for an orthopedic examination of the 
Veteran to determine the likely etiology 
of his current low back disability, and 
specifically, whether it is at least as 
likely as not (a 50% or better 
probability) due to the injury he 
sustained in service, or whether it is 
more likely (greater than 50 percent 
probability) due to postservice 
intercurrent causes.  The Veteran's claims 
file, including all information received 
pursuant to the development sought above, 
must be reviewed by the examiner in 
conjunction with the examination, and the 
examiner should provide a detailed 
explanation of the rationale for the 
opinion given.   

3.  The RO should then re-adjudicate the 
claim (including under 38 C.F.R. § 3.158 
if so indicated by any non-responsiveness 
to the development sought in #1, above).   
If it remains denied, the RO should issue 
an appropriate supplemental statement of 
the case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

